MEMORANDUM ***
On the record as a whole, there is substantial evidence that supports the conclusion that Petitioners did not suffer past persecution,1 and the evidence does not compel a finding that Petitioners have a well-founded fear of persecution if they return to Indonesia.2
Petitioners have not shown any particularized individual risk of persecution. This case differs from Lolong v. Gonzales,3 in that only ethnicity, not religion, is claimed to give rise to a risk of persecution. Both Petitioners have returned to Indonesia many times, and both have family members who voluntarily continue to live in Indonesia.4 Although Petitioners have ex-*155perieneed, and may experience, harassment and discrimination because of their ethnicity, they have not demonstrated that their past, or likely future, harms would rise to the level of persecution.
Because Petitioners have not established eligibility for asylum, they necessarily cannot meet the more stringent standard for withholding of removal.5
PETITIONS DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003).


. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995).


. Lolong v. Gonzales, 400 F.3d 1215 (9th Cir.2005).


. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).


. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).